Citation Nr: 1207571	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for residuals of left partial maxillectomy, left orbital floor reconstruction, and medial canthal ligament repair surgery, hospitalization following such surgery, and subsequent radiation therapy for malignant neoplasm in the left maxillary/paranasal sinuses provided by the Department of Veterans Affairs (VA), to include epiphora, anosmia, dysguesia, diplopia of the left eye, right eye bulging, glaucoma associated with anomalies of the iris, epistaxis, nasal obstruction, and left facial numbness at V2 (referred to hereinafter as "residuals").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to September 1972.  This included service in Korea from June 1969 to June 1970 and in the Republic of Vietnam (RVN) from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the VA Regional Office (RO) in New Orleans, Louisiana. 

In September 2010, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks disability compensation under 38 U.S.C.A. § 1151.  Unfortunately, after a review of the claim file the Board finds that the Veteran's claim of entitlement to disability compensation under 38 U.S.C.A. § 1151 for residuals claimed as due to left partial maxillectomy, left orbital floor reconstruction, and medial canthal ligament repair surgery, hospitalization following such surgery, and subsequent radiation therapy for malignant neoplasm in the left maxillary/paranasal sinuses provided by VA must be remanded once again.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development. 

The controlling statute, 38 U.S.C.A. § 1151, provides that where a Veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization or treatment, compensation shall be awarded in the same manner as if such disability were service connected.  However, the proximate cause of such disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event which was not reasonably foreseeable. 

Pursuant to a Board remand of September 2010, the Veteran was afforded a VA neurological examination in February 2011 and a VA nose and sinus examination in April 2011.  While the April 2011 examiner provided an opinion as to whether the residuals diagnosed are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event which was not reasonably foreseeable, the February 2011 examiner did not provide an opinion despite finding that the Veteran currently had residuals following the left partial maxillectomy in the form of left eye muscle weakness and decreased sensation in the left face.  While the April 2011 examiner included in the list of residuals, at least in part, the residuals noted in the February 2011 examination, the April 2011 examiner is a Nurse Practitioner as compared to the February 2011 examiner who is a neurologist.  The Board finds that an opinion by the specialist who noted the neurological residuals would be helpful in this complex case.

In addition, the Veteran has submitted an October 2010 letter from his private dentist who seems to indicate that the Veteran has suffered xerostomia (dry mouth), epistaxis, recurrent decay and recurrent carries as a result of the left partial maxillectomy and subsequent radiation therapy.  However, the Veteran has not been provided a VA dental/oral examination and there is no opinion of record as to whether any dental residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event which was not reasonably foreseeable.  Such an examination should be obtained.   

A VA medical examination shall be scheduled for the Veteran on remand so that the VA examiner may answer the above noted.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c) (2011).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should send the record back to the examiner who conducted the February 2011 VA neurological examination.  The examiner is requested to provide an opinion as to whether the residuals noted in the examination: left eye muscle weakness and decreased sensation in left face are proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event which was not reasonably foreseeable?  Did VA exercise the degree of care that would be expected of a reasonable health care provider?  A re-examination is not required.

A complete rationale for all opinions expressed shall be provided by the examiner in the examination report. 

2.  The AMC/RO shall schedule the Veteran for a VA dental/oral examination regarding his claim for disability compensation under 38 U.S.C.A. § 1151 for residuals claimed as due to left partial maxillectomy, left orbital floor reconstruction, and medial canthal ligament repair surgery, hospitalization following such surgery, and subsequent radiation therapy provided by VA.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important medical and lay evidence gleaned therefrom, in an examination report.  The examiner then shall obtain from the Veteran a full history of his dental/oral  residuals symptomatology.  All tests, studies, or evaluations deemed necessary, shall be performed, and all findings shall be reported in detail.  Next, the examiner shall render an opinion as to the following: 

(a) Do any of the residuals found constitute an additional disability due to left partial maxillectomy, left orbital floor reconstruction, and medial canthal ligament repair surgery, hospitalization following such surgery, and subsequent radiation therapy provided by VA beginning in February 2006?  If so, provide a diagnosis. 

(b) For each diagnosed additional disability, was the proximate cause either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event which was not reasonably foreseeable? Did VA exercise the degree of care that would be expected of a reasonable health care provider? 

A complete rationale for all opinions expressed shall be provided by the examiner in the examination report. 

3.  The AMC/RO then shall review the claims file to ensure that there has been compliance with the terms of this remand.  If not, corrective action should be undertaken.  Failure to ensure compliance with the remand orders of the Board or the Court is a legal error that mandates further remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Next, the AMC/RO shall review the claims file and undertake any additional development indicated. 

5.  Finally, the AMC/RO shall readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



